TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 11, 2022



                                       NO. 03-21-00017-CV


                   5653.041 Acre Ranch, L.P. and John McCall, Appellants

                                                  v.

         Lewis-Watkins-Farmer Agency d/b/a Watkins Insurance Group, Appellee




         APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
                BEFORE JUSTICES TRIANA, KELLY, AND JONES
           VACATED AND DISMISSED FOR WANT OF JURISDICTION --
                        OPINION BY JUSTICE JONES


This is an appeal from the order for severance and final judgment signed by the trial court on

December 10, 2020.        Having reviewed the record, it appears that the trial court lacked

jurisdiction over the third-party action and severed case. Therefore, the Court vacates the trial

court’s judgment and dismisses the cause for want of subject matter jurisdiction. The appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.